Filed 9/14/22 In re Hunter N. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re HUNTER N. et al., Persons Coming
 Under the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E078222

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J290766, J290767
                                                                         & J290768)
 v.
                                                                         OPINION
 N.I.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Susan Lawrence, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Tom Bunton, County Counsel, and Joseph R. Barrell, Deputy County Counsel, for

Plaintiff and Respondent.



                                                             1
       This juvenile dependency case concerns three children: Hunter (age 9 when the

petition was filed), Scott (age 13), and Daniel (age 16). The juvenile court sustained

jurisdictional allegations under Welfare and Institutions Code section 300,

subdivision (b), as to all three children and under subdivisions (g) and (j) as to Hunter

and Scott. (Unlabeled statutory references are to this code.) N.I. (Mother) appeals from

the dispositional findings and orders. She challenges only the court’s finding that she had

a current substance abuse problem that placed the children at risk of harm and the

dispositional order requiring her to participate in substance abuse testing and treatment.

We find Mother’s challenge justiciable but meritless, and we therefore affirm.

                                     BACKGROUND

       San Bernardino County Children and Family Services (CFS) received two

referrals on the same date concerning the three children. The first reported that Mother

brought Hunter and Scott to California from Arizona, where they had been living, and left

them to stay with their maternal stepgrandmother (Grandmother) without providing the

children’s medical insurance and other information needed to obtain services for them.

This was of particular concern because Hunter had been diagnosed with Asperger’s

syndrome, attention deficit hyperactivity disorder (ADHD), and possible bipolar disorder.

He also had significant behavioral problems including tantrums and a recent “meltdown”

during which he choked himself, banged his head, and put a hole in the wall. Hunter’s

behavioral issues had previously required law enforcement intervention and

hospitalization. He had been seeing a therapist, attending a special school through which



                                              2
he received services, and taking medication, but the medication caused side effects and

would change frequently as his treatment providers tried to find the right dose or

medication. Hunter and Scott’s father, C.N., who had a history of domestic violence with

Mother and physical abuse of Daniel, had no involvement with the family for several

years, and Mother had a restraining order in place against him. Daniel, the eldest, had

spent the summer in California with his father, A.R., and arrangements had been made

for him to stay with Grandmother and attend high school until December. Hunter and

Scott had not attended school for five weeks. This, too, was of particular concern for

Hunter, because of his special needs and the services he had been receiving through his

school in Arizona before Mother removed him. The children had not seen a doctor or

dentist in several years.

       Mother had brought the two younger boys to stay with Grandmother for two

weeks, saying that she needed to return to Arizona that night for work and that she had

been experiencing mental health issues and needed help with the children while she went

into a mental health treatment facility. Mother later sent Grandmother messages denying

that she had said she was going to a mental institution. Mother did not return to pick up

the boys as planned and did not respond to Grandmother’s attempts to reach her.

Grandmother reported that Mother has untreated mental health issues and a history of

drug use, including methamphetamine. Some years earlier, the children were present

when Mother’s boyfriend or fiancé shot and killed himself in the home. Grandmother




                                             3
expressed concern for the children’s safety with Mother and reported that Hunter and

Scott were afraid of Mother and wanted to stay in Grandmother’s care.

       The second referral stated that the family was the subject of three general neglect

investigations by the child welfare agency in Arizona but could not be located. The

family’s home in Arizona was empty and appeared to be for sale. The children

reportedly had a history of physical abuse and had possibly witnessed Mother’s ex-

boyfriend shoot and kill himself in the home roughly a year earlier. It was reported that

Mother may have a history of substance abuse, and Mother’s mental health provider

reported to the Arizona social worker that she had been diagnosed with bipolar disorder

that was not being treated or medicated.

       When interviewed, Hunter denied physical discipline in Mother’s home, reported

that Mother drinks wine and smokes a “‘colorful thing with a metal box’” containing

liquid, and added that Mother had a history of fighting with maternal great-aunt (Aunt

P.), including having physical fights in his presence. Hunter recalled the suicide in the

home but said he was asleep, did not hear the shot, and was woken up afterward by police

officers. He reported feeling safe with both Mother and Grandmother but preferred to

live with Grandmother.

       Scott reported that Mother drank alcohol but not often. He said she gets “‘really

angry’” and “‘really mad,’” yelled at him and his siblings a lot, calls them bad names and

threatens to hit them, spanks them with her hand and threatens to hit them with a spatula,

has difficulty working with others, and has a history of arguments with others. Scott



                                             4
reported feeling unsafe when Mother got really mad at him. He felt safer with

Grandmother than with Mother and preferred to stay in California with Grandmother.

Scott also said that Hunter was safer with Grandmother and that he does not think Mother

can take care of Hunter by herself.

       Aunt P. reported that the children had been placed in her care during a previous

dependency proceeding, and she expressed concern for their safety in Mother’s care. She

reported that Mother uses “weed” and prescription pills, engages in risky behavior, and

abuses the children mentally and physically.

       Daniel reported that he came to live in California because he was “‘too stressed

out’” living with Mother and his brothers because Mother gave him too many

responsibilities. She required him to help around the home and watch his brothers in

addition to going to school, completing his homework, and earning money from work,

half of which Mother would take for household expenses. In addition to his own

schoolwork and job, Daniel was responsible for waking up himself and his brothers,

getting them all ready for school, walking to the bus stop or walking to school, picking up

around the house, doing the dishes, sweeping, mopping, helping his brothers with their

homework, sometimes cooking dinner for the family, and cleaning their rooms—all while

Mother slept or did “‘her own thing.’” Daniel said that the children were “on their own”

when it came to schoolwork and that Scott and Hunter had a lot of missing homework.

Hunter’s behavior also “stressed [Daniel] out.” The social worker was concerned that

Daniel, at age 16, “was shouldering a significant amount of responsibilities” and “did a



                                               5
lot of the caretaking in the home.” Daniel’s father, who did not communicate with or

have a relationship with Mother apart from arranging Daniel’s visits, was also shocked at

the extent to which Daniel was responsible for the care of his younger brothers and

Mother’s household.

       Daniel also reported the children had been placed in foster care years earlier

because Mother’s ex-husband, C.N., the father of Hunter and Scott, was physically and

emotionally abusive to Mother and was “‘rough’” with Daniel. He reported that

approximately two years earlier his “stepfather” in Arizona committed suicide by

shooting himself while Mother and the three boys were present in the home. Daniel

denied that mother drank or used other drugs, but he reported that she might smoke

marijuana, and he observed her using a vape pen. He also reported that Mother uses too

much of her prescription medication, running out before the fill date, and that when she

runs out of medication, she acts mean, raises her voice, and has heightened anxiety.

Daniel was concerned that since he had left Arizona, the responsibility of caring for his

half brothers fell to Mother, who was not in a “‘good mental spot,’” was overwhelmed,

was struggling financially, and had been in a constant decline since the stepfather’s

suicide. He said that Mother mostly sleeps all day, leaves the children at home

unattended, did not put the children in school this year, and was definitely avoiding law

enforcement and children and family services. He did not know if Hunter and Scott were

safe with Mother and was worried they were not eating properly since he left. Since

leaving Arizona, Daniel said he has realized that Mother needs help.



                                             6
       Daniel, Scott, and Grandmother all reported that Mother discussed having

“visions” and unusual thoughts and saying random, strange things, such as that she was

president of the United States or that her dead mother was communicating to her through

other people. Scott reported that Mother believed his dead grandmother had told her to

get a dog and that she suddenly “had unusual concerns about the school system” in

Arizona and consequently took Scott and Hunter out of school that same day.

       Mother did not respond to multiple attempts to reach her by the social worker and

law enforcement. She eventually returned to get the children and was arrested for child

abandonment and neglect. Daniel was detained from Mother and released to the custody

of his father, A.R., who was found to be nonoffending and is not a party to this appeal.

Scott and Hunter were placed with Grandmother after being detained from Mother and

their father, C.N., who did not participate in the juvenile court and is not a party to this

appeal. At the detention hearing, the juvenile court ordered drug testing for Mother,

explaining that because the court had not yet taken jurisdiction, testing would be

voluntary. Mother took one test, which was positive for amphetamines and marijuana,

and declined to participate in further testing.

       Petitions were filed alleging all three children were persons described by

section 300. At mediation, CFS agreed (1) to dismiss an allegation that Mother knew or

should have known that the children were residing with a sex offender, (2) to withdraw

its recommendation that she complete a domestic violence program, and (3) to modify the

mental health allegation to state that Mother has a mental health diagnosis that if left



                                                  7
untreated places the children at risk. Mother agreed to submit on the allegations

regarding mental health and her history of domestic violence and that the children were

subject to a previous open dependency proceeding in Los Angeles County, but Mother

reserved the right to contest the substance abuse allegation and the recommendation that

she participate in substance abuse treatment and testing.

       At the jurisdiction hearing, Mother did not contest any of the allegations

concerning C.N., the father of Hunter and Scott. After executing a waiver and agreeing

to submit the petition on the basis of the reports and other documents, Mother contested

the substance abuse allegation. She argued that she has a valid medical marijuana license

in Arizona and used a vape pen with cannabis oil for pain, anxiety, and sleep, but she

does not use it near the children. She argued that she takes Adderall as prescribed for

ADHD and that her positive drug test results for cannabis and amphetamines were due to

those medications and not to substance abuse.

       The juvenile court rejected Mother’s arguments and found true the allegation that

Mother has an untreated substance abuse problem. The court also found true the

allegations concerning Mother’s history of domestic violence, the previous open

dependency case, and the modified allegation concerning Mother’s mental illness. As to

Hunter and Scott only, the court sustained the additional allegations that their father had a

history of domestic violence, untreated mental health problems, a previous open

dependency case, and a history of physically abusing Daniel, and the court also found




                                             8
that their father’s whereabouts were unknown, leaving Hunter and Scott without

provisions for care and support.

       As to Daniel, the court removed him from Mother’s custody, placed him with his

father A.R., and terminated jurisdiction with a juvenile custody order granting both

parents joint legal custody, physical custody and primary residence with A.R. The court

removed Hunter and Scott from their parents’ custody, placed them in the care of CFS,

and ordered family reunification services for Mother, including individual therapy,

parenting education, a psychological evaluation and medication consultation including

coordination so that all prescribers are aware of all of Mother’s medications, and

outpatient drug treatment and testing.

                                         DISCUSSION

       Mother raises two issues on appeal. First, she contends that the true finding on the

substance abuse allegation is not supported by substantial evidence. Second, Mother

asserts that the court abused its discretion by ordering that her case plan include an

outpatient substance abuse treatment program and random drug testing.

       A. Justiciability

       “When a dependency petition alleges multiple grounds for its assertion that a

minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the

juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for

jurisdiction that are enumerated in the petition is supported by substantial evidence. In

such a case, the reviewing court need not consider whether any or all of the other alleged



                                              9
statutory grounds for jurisdiction are supported by the evidence. [Citations.]” (In re

Alexis E. (2009) 171 Cal.App.4th 438, 451 (Alexis E.).)

       Mother challenges only one of the four jurisdictional allegations sustained as to

her, and she does not challenge any of the allegations sustained as to C.N. Accordingly,

any decision we might render on Mother’s appeal will not result in a reversal of the

juvenile court’s finding that it had dependency jurisdiction over the three children.

       “An important requirement for justiciability is the availability of ‘effective’

relief—that is, the prospect of a remedy that can have a practical, tangible impact on the

parties’ conduct or legal status.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1490.)

Consequently, we ordinarily “may decline to address the evidentiary support for any

remaining jurisdictional findings once a single finding has been found to be supported by

the evidence” or is unchallenged on appeal. (Id. at p. 1492.) However, we will reach the

merits of a challenge to any jurisdictional finding that serves as the basis for dispositional

orders that are also challenged on appeal. (In re Drake M. (2012) 211 Cal.App.4th 754,

762-763 (Drake M.); In re L.O. (2021) 67 Cal.App.5th 227, 237-238.)

       Here, because the sustained substance abuse allegation is also the basis for the

dispositional orders that Mother challenges on appeal, we address the merits of Mother’s

substantial evidence challenge.

       B. Substance Abuse Allegation

       Mother argues there was insufficient evidence to support the allegation that she

was a current substance abuser. We disagree.



                                             10
       Section 300, subdivision (b), provides that a child is within the juvenile court’s

jurisdiction if the “child has suffered, or there is a substantial risk that the child will

suffer, serious physical harm or illness, as a result of the failure or inability of the child’s

parent or guardian to adequately supervise or protect the child . . . or by the inability of

the parent or guardian to provide regular care for the child due to the parent’s or

guardian’s . . . substance abuse.” The burden is on the agency to demonstrate the

following three elements by a preponderance of the evidence: “(1) neglectful conduct,

failure, or inability by the parent; (2) causation; and (3) serious physical harm or illness

or a substantial risk of serious physical harm or illness.” (In re L.W. (2019) 32

Cal.App.5th 840, 848.)

       Although section 300 generally requires proof the child is subject to the defined

risk of harm at the time of the jurisdictional hearing, the court need not wait until a child

is seriously abused or injured to assume jurisdiction and take steps necessary to protect

the child. (In re N.M. (2011) 197 Cal.App.4th 159, 165.) The court may consider past

events in deciding whether a child currently needs the court’s protection. (Ibid.) A

parent’s “‘[p]ast conduct may be probative of current conditions’ if there is reason to

believe that the conduct will continue.” (In re S.O. (2002) 103 Cal.App.4th 453, 461.) A

parent’s refusal to acknowledge past substance abuse and its potential harmful effects on

the parent’s judgment and on the children give the court a clear basis to infer that past

substance abuse will continue in the absence of court supervision. (In re A.F. (2016) 3

Cal.App.5th 283, 293.)



                                               11
       A parent’s drug use alone cannot support juvenile court jurisdiction. (Drake M.,

supra, 211 Cal.App.4th at pp. 764-765.) Jurisdiction must instead be based on a parent’s

substance abuse that results in a risk of serious physical harm to the child. (In re J.A.

(2020) 47 Cal.App.5th 1036, 1046.)

       A challenge to the sufficiency of the evidence supporting jurisdictional and

dispositional findings and orders requires us to determine if substantial evidence,

contradicted or not, supports them. (In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.).) In

making that determination, we draw all reasonable inferences from the evidence to

support the juvenile court’s findings and orders and review the record in the light most

favorable to the court’s determinations. (Ibid.) We do not reweigh the evidence or

exercise independent judgment but merely determine if the evidence is sufficient to

support the juvenile court’s findings. (Ibid.)

       Contrary to Mother’s argument, we find substantial evidence in the record

supports the juvenile court’s finding. First, as the court noted, Mother has a documented

history of substance abuse, including a criminal history related to drugs and alcohol and

previous substantiated dependency referrals relating to her abuse of various drugs.

Grandmother reported that Mother had a history of using methamphetamine. Aunt P.

reported Mother uses “weed” and prescription pills, and in the prior dependency

proceeding Aunt P. also reported that Mother had used methamphetamine in the past and

had been arrested for possession of methamphetamine. Mother concedes she was




                                             12
previously addicted to opioid pain medications. Mother admitted she currently uses a

vape pen with cannabis oil.

       Mother appears to argue that because she has a valid authorization to use

marijuana for medical reasons, the juvenile court should not have relied, in part, on her

marijuana use as a basis for sustaining the substance abuse allegation. We are not

persuaded. First, even if Mother’s use of marijuana is lawful, it can still support

dependency jurisdiction if it subjects the children to substantial risk of physical harm, just

as otherwise lawful use of alcohol can support dependency jurisdiction if it puts the

children at risk. (Alexis E., supra, 171 Cal.App.4th at p. 452 [“even legal use of

marijuana can be abuse if it presents a risk of harm to minors”].) Second, the document

Mother provided does not state that it is a medical marijuana authorization. It also does

not identify the condition for which Mother is being treated. Third, Mother’s previous

medical marijuana authorization (which expired in 2012) likewise did not identify the

condition for which Mother was being treated, and it expressly cautioned against using

medical marijuana “with alcohol or other mind altering medication(s).” By her own

admission, Mother is now using marijuana with multiple psychotropic medications, but

the record contains no evidence that any physician is monitoring Mother’s marijuana use,

how it might interact with her numerous prescription medications, or the extent to which

her cannabis use might contribute to or exacerbate her mental health conditions, which

Mother acknowledged include ADHD, anxiety, posttraumatic stress disorder, and mood

regulation issues in addition to the report from her mental health provider in Arizona that



                                             13
she has untreated bipolar disorder. For all of these reasons, the document that Mother

claims is a currently valid medical marijuana license does not persuade us that the

juvenile court erred by relying, in part, on Mother’s marijuana use as a basis for

sustaining the substance abuse allegation.

       In any event, the evidence of Mother’s current abuse of prescription medications

also supports the juvenile court’s finding. Daniel reported that Mother regularly took

more of her medications than directed and ran out before the refill dates. Mother

submitted pharmacy records indicating she takes several medications that are scheduled

controlled substances due to their potential for abuse, including Adderall (amphetamine-

dextroamphetamine mixed salts), Vyvanse (lisdexamfetamine), Ultram (tramadol, an

opioid), and Ambien (zolpidem tartrate). Daniel’s report that Mother used more

medication than prescribed is especially troubling given that pharmacy records show that

she filled prescriptions for Adderall that appear to exceed double the maximum

recommended daily dosage for treating ADHD. (See Adderall® CII label, revised

January 2022, Reference ID: 4943718, available at

 [as of

September 13, 2022] [“Only in rare cases will it be necessary to exceed a total of 40 mg

per day.”].) The records also show several different prescribers issuing prescriptions at

various intervals, with Mother at times filling prescriptions for Adderall and Vyvanse,

both of which contain amphetamines, during the same period. In light of Mother’s

admitted history of abusing prescription medications and the evidence of Mother’s recent



                                             14
prescriptions, the juvenile court could reasonably infer that Mother was continuing to

abuse prescription medications.

       Substantial evidence also supports the court’s finding of risk. “Indeed, the

evidence suggests one of the most salient manifestations of parental substance abuse is

present here—[the parent’s] drug use has resulted in ‘“a failure to fulfill major role

obligations at . . . home (e.g., . . . neglect of children or household).”’ [Citation.]” (In re

Natalie A. (2015) 243 Cal.App.4th 178, 185 (Natalie A.).) The evidence showed that

Mother was unemployed, had not worked in several years, and took half of Daniel’s

earnings to meet household expenses. At home, Mother slept all day, essentially leaving

the children to their own devices and relying on Daniel to take care of his brothers and

maintain the household. It was Daniel’s responsibility to wake himself up, wake up his

brothers, and get everyone ready for school while Mother slept. Only if Hunter were

being difficult did Mother occasionally wake up and help. After school, Daniel would

have to pick up around the house, wash the dishes, sweep, mop, help his brothers with

their homework, clean their rooms, and sometimes cook dinner for himself and his

brothers while Mother would either be sleeping or “‘doing her own thing.’” Mother was

so dependent on Daniel to take care of his brothers that after he left Arizona, Daniel was

concerned that Mother would be unable to meet their most basic needs such as ensuring

they were eating properly. Mother also left the children at home with no supervision.

The children had not been to a dentist or doctor in two to three years or longer. Based on

the evidence, the juvenile court could reasonably have inferred a nexus between Mother’s



                                              15
drug use and her failure to ensure the children were properly cared for and supervised.

(Natalie A., at p. 185.)

       Under similar facts, the court in In re K.B. (2021) 59 Cal.App.5th 593 (K.B.)

rejected the mother’s argument that there was insufficient evidence that her use of

methamphetamine and marijuana placed her children at substantial risk of physical harm.

There, the children reported that their mother got so sleepy that she “routinely

disappeared from her children’s lives at about 5:00 p.m. until they woke her the next

morning for school.” (Id. at pp. 600-601.) “Contrary to the mother’s argument,

sufficient evidence shows she created a serious risk of physical harm to her children. She

left them unsupervised most of the time they were home. Children are immature,

inquisitive, clever about escaping, and inexperienced with life’s hazards. With impulsive

urges and without much judgment about what could go wrong, children need supervision.

A speeding car, a fire, a fall, a predator: disasters can strike swiftly and without

warning.” (Id. at p. 602.) The same applies here, only more so: Mother slept all day and

stayed up all night, routinely left the children home alone, failed to respond when the

children’s school in Arizona needed to reach her, and failed to respond to multiple

contacts from both law enforcement and the child welfare agencies in both Arizona and

California. The pattern of neglect continued after she brought the children to

Grandmother’s home for a planned two-week stay. One month later, Mother had not

communicated with Grandmother or the children, Mother did not respond to




                                             16
Grandmother’s messages, and she neglected to provide Grandmother with the

information and documents needed to obtain necessary services for the children.

       Mother’s substantial evidence argument takes a divide-and-conquer approach,

addressing each of the substances in isolation. She argues that her past addiction was

only to prescription painkillers and had been overcome, as evidenced by her completion

of a drug treatment program ordered in the prior dependency proceeding. She further

argues that her current use of medicinal marijuana for pain was a safer alternative to

prescription opioids and that there was no evidence she was currently abusing the

marijuana or amphetamines prescribed for ADHD. Similarly, she argues that all of her

behaviors impacting her care of the children had not been proved to be the result of

substance abuse rather than mental illness.

       Mother cites no authority requiring us to view each substance in isolation from

one another or from her acknowledged mental health issues. On the contrary, we must

review “‘“‘“the whole record in the light most favorable to the judgment below to

determine whether it discloses substantial evidence.”’”’” (I.J., supra, 56 Cal.4th at

p. 773, italics added.) Mother has a history of substance abuse. During the pendency of

this case, she tested positive for marijuana and amphetamine. She claims to have a

medical marijuana license, but the document she provided does not say that it is a

medical marijuana license or identify the condition for which she is being treated. There

is no evidence that any medical care provider is monitoring her marijuana use for

interaction with her numerous prescription medications or her mental health conditions.



                                              17
Her prescription history supports a reasonable inference that she is abusing prescription

medications, and Daniel’s statements confirm that she uses her medications in excess of

the prescribed dosage. Mother has abdicated nearly all of her responsibilities as a parent,

including routine medical and dental care. She also refused to participate in further drug

testing and evaded law enforcement and child welfare agencies in two states. Taken as a

whole, the evidence supports a reasonable inference that Mother’s abuse of multiple

substances is ongoing and puts her children at substantial risk of physical harm. (See

K.B., supra, 59 Cal.App.5th at p. 605; In re Lana S. (2012) 207 Cal.App.4th 94, 106.)

       Citing In re Rocco M. (1991) 1 Cal.App.4th 814, 824 and In re Christopher R.

(2014) 225 Cal.App.4th 1210, 1219, Mother argues that courts generally find a

substantial risk of physical harm to the children from a parent’s substance abuse only

when either the children are of tender years—that is, six years of age or younger—or

there is an identified, specific hazard in the children’s environment, and neither scenario

applies here. The same argument was rejected in K.B., which involved children of

similar ages to the children in this case, because there is no need for the tender-age

presumption of a risk of physical harm if there is “[d]irect evidence of lack of

supervision,” as there is here. (K.B., supra, 59 Cal.App.5th at p. 603.) Mother’s

argument also fails to acknowledge that, like a child of tender years, Hunter requires

more intense supervision and is at greater risk of harm from an inattentive parent because

of his special needs and significant behavioral problems. (See In re Diamond H. (2000)

82 Cal.App.4th 1127, 1138 [risk to child is even greater for child with “special needs”],



                                             18
overruled on other grounds as stated in Renee J. v. Superior Court (2001) 26 Cal.4th 735;

In re Christopher H. (1996) 50 Cal.App.4th 1001, 1007 [substance abuse would prevent

father from caring for special needs infant]; Seiser & Kumli, California Juvenile Courts

Practice and Procedure (2022) § 2.126[2][a] [recognizing that “the child’s special needs,

if any” are a relevant factor in a juvenile court’s decision to remove a child from a parent

with substance abuse problems].) Given Hunter’s sometimes violent tantrums, which had

required law enforcement intervention and hospitalization and had already left a hole in

Grandmother’s wall, there can be little doubt that the other two children were also placed

at risk of physical harm by Mother’s failure to supervise them. In addition, because

Hunter had been attending a special school and receiving services through the school,

Mother’s sudden decision to remove him from school and keep him out for five weeks, as

well as Mother’s failure to provide Grandmother with the necessary documentation for

Hunter to receive services in California, also placed him at serious risk of physical harm.

(In re John M. (2012) 212 Cal.App.4th 1117, 1125.)

       In sum, there is ample evidence supporting the juvenile court’s true finding that

Mother’s substance abuse placed the children at substantial risk of serious physical harm.

       C. Dispositional Orders for Drug Testing and Treatment

       Mother contends that the juvenile court abused its discretion when it ordered her

to participate in substance abuse testing and treatment. We disagree.

       A juvenile court has the power to make “any reasonable orders” to the parent of a

dependent child, including participation in programs “designed to eliminate those



                                             19
conditions that led to the court’s finding” of jurisdiction. (§ 362, subd. (d).) “The

juvenile court has broad discretion to determine what would best serve and protect the

child’s interests and to fashion a dispositional order accordingly. On appeal, this

determination cannot be reversed absent a clear abuse of discretion.” (In re Baby Boy H.

(1998) 63 Cal.App.4th 470, 474.) “‘“The appropriate test for abuse of discretion is

whether the trial court exceeded the bounds of reason.”’” (In re Stephanie M. (1994) 7

Cal.4th 295, 318-319.)

       Because we affirm the juvenile court’s jurisdictional finding, this related challenge

fails. The juvenile court’s finding that Mother has a current substance abuse problem is

supported by substantial evidence, so its decision to impose a requirement that she

participate in drug testing and a substance abuse treatment program was not an abuse of

discretion. Those programs are clearly directed toward eliminating one of the conditions

leading to the court’s finding of jurisdiction—Mother’s drug abuse. Additionally,

Mother’s evasion and denial regarding her drug problem supports a conclusion that court-

supervised treatment and monitoring will be necessary for Mother’s sustained recovery.

(See In re Esmeralda B. (1992) 11 Cal.App.4th 1036, 1044 [“denial is a factor often

relevant to determining whether persons are likely to modify their behavior in the future

without court supervision”].)

       Mother argues, however, that her use of medicinal marijuana is legal and

necessary for pain management and so that she can avoid the opioid painkillers to which

she was formerly addicted. She also claims that her use of Adderall under a physician’s



                                             20
care is necessary to stabilize her mental health, and the juvenile court’s orders will

require her to “forgo her prescribed medications” and threaten to sabotage her efforts at

reunification.

       We disagree for two reasons. First, a similar argument was rejected in Alexis E.,

in which the father claimed that the juvenile court’s orders would force him to choose

between his lawful and necessary use of medical marijuana and reunifying with his

children. (Alexis E., supra, 171 Cal.App.4th at pp. 453-454.) The court in Alexis E.

rejected the notion that father would necessarily have to forgo his use of medical

marijuana in order to proceed with reunification. Rather, drug counseling was

appropriate because the father needed to restrict the manner in which he had been using

marijuana in order not to put his children at risk of harm, and drug testing was

appropriate to monitor the amount of marijuana he was using. (Id. at p. 454.) We agree

with the Alexis E. court and decline to presume that Mother will have to stop using any

medications that are medically necessary. As in Alexis E., substance abuse counseling

and testing are warranted given Mother’s long history of abusing multiple drugs and the

impact Mother’s substance abuse has had on her parenting.

       Second, although the juvenile court did mention one time that Mother “has not

tested clean,” and Mother emphasizes that remark in order to argue that she will be

required to “test clean” and thereby give up prescription medications essential for her

mental health, nothing in the juvenile court’s orders contains any such requirement. To

the contrary, the juvenile court expressly ordered a medical consultation and coordination



                                             21
so that all of Mother’s prescribers would be aware of all of her prescription medications,

indicating that the juvenile court had no intention of depriving Mother of any medically

necessary medications. As CFS acknowledges, if Mother’s prescription medications are

properly coordinated, documented, and monitored, any positive test result consistent with

appropriate use of prescribed medication would not be a violation. Rather, the testing is a

mechanism to ensure that Mother is using only prescribed medications and using them

only as prescribed.

          For all of these reasons, we reject Mother’s argument that the juvenile court’s

orders for drug testing and treatment will interfere with her mental health treatment and

obstruct reunification. We find no abuse of discretion in the juvenile court’s dispositional

orders.

                                        DISPOSITION

          The judgment is affirmed.

          NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  MENETREZ
                                                                                            J.
We concur:


MILLER
                   Acting P. J.


SLOUGH
                             J.




                                               22